DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 3 Nov. 2022 has been entered.
Claims 50-69 are currently pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 50-60, and the species of tendon as the tissue, complex protease as the enzyme and pathological symptoms or a disease associated with sub-health in the reply filed on 3 Nov. 2022 is acknowledged.  The traversal is on the ground(s) that the full scope of the claims could be searched and examined without undue burden.  This is not found persuasive because the unelected inventions are a directed to a composition that is not limited by its method of making and a therapeutic method, each of which do not require the steps of the elected invention and thus define distinct inventions.  Moreover, use of different types of tissue and enzymes can give rise to different types of peptide compositions, e.g. as evidenced by the references cited in the 103 rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 56, 57 and 61-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (56 and 57) and invention (61-69), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 Nov. 2022.
Claims 50-55 and 58-60 are considered here.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 50-55 and 58-60 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites a method for preparing active protein peptide from connective tissue wherein the method comprises “steps of: animal connective tissue acquisition, washing, shredding, pulp grinding or/and homogenizing, pH adjustment, enzymolysis, filtration, nanofiltration, degerming, vacuum ultra-low temperature freeze-drying.”  The claim merely recites a list of active verbs without indicating the object of each, making it unclear what steps comprise the method (e.g., the claims do not indicate what material is being washed, shredded, etc.).  The rejection can be overcome by amending the claims to more fully recite what material is used in each step and how the steps relate to each other (e.g., washing the connective tissue; shredding the connective tissue; homogenizing the shredded tissue; adjusting the pH of the homogenized tissue, etc.).  
Claim 50 further “or/and” within the list of steps and it is unclear which of the prior-recited steps are subject to the “or/and”.  For example, it is unclear whether the claim comprises pulp grinding or/and homogenizing, or shredding, pulp grinding or/and homogenizing.  
Claim 50 further recites the term “ultra-low temperature freeze-drying”.  The term “ultra-low” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (e.g., no particular temperature or range of temperatures are disclosed), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, one of ordinary skill would not have a basis for ascertaining which temperature(s) would be considered “ultra-low”.  For purposes of applying prior art, the term is construed broadly to include freeze-drying at any temperature.
Claims 54-55 recite “the enzyme used for the enzymolysis is selected from one or more combinations of groups consisting of”.  The phrasing “one or more combinations of groups consisting of” makes it unclear what enzymes and/or combinations fall within the scope of the claim (e.g., whether individual enzymes are included or whether a combination is required).  The rejection can be overcome by amending as follows: “the enzyme used for the enzymolysis is from the group consisting of”.  
Claims 54-55 further recite the elected species of enzyme, i.e. “complex protease”.  The meaning of the term “complex protease” is unclear, as a search of the term in the relevant literature does not reveal any particular type of proteolytic agent.  To the extent that the term “complex protease” is a translation error from the Chinese priority application, the specification and claims should be amended to recite a more accurate term.  For purposes of applying prior art, the term is construed broadly to include any type of protease.
Claim 60 recites “the rough filtration” and “the nanofiltration concentration” in claim 50.  There is insufficient antecedent basis for these terms in claim 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-55 and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CN104164468 in view of CN106319009, as evidenced by CN104195205 (cited in IDS of 15 July 2020) and Banerjee et al., Process biochemistry 47.12 (2012): 2335-2346 (citations to Chinese patent docs are to the provided English translations).
Regarding claim 50, CN104164468 teaches a method of preparing bioactive collagen peptides from animal connective tissue (cardiac tissue), comprising steps of acquiring animal connective tissue; washing the connective tissue with water; chopping up the connective tissue and subjecting the chopped tissue to colloidal mill defibrination (i.e. homogenization) to make a slurry; adjusting the pH of the slurry to 7-9; subjecting the slurry to enzymolysis with trypsin; filtering the digested slurry, e.g. with a 0.2 micron filter; nanofiltering the filtrate, e.g. with a 400-500 dalton nanofilter, degerming the peptides and freeze-drying/lyophilizing to produce a freeze-dried powder composition (entire doc, including claim 1-8; Summary of the Invention; p. 4, 1st ¶ to p. 6, last ¶; Embodiments 1-3).  The peptides have ACE inhibitory activity (p. 6, bottom half of page; Embodiment 4).
Regarding the recitation in claim 50 of “shredding, pulp grinding or/and homogenizing”, CN104164468 teaches steps of chopping followed by homogenization with a colloidal mill.  Such physical chopping/homogenization is considered to include actions equivalent to “shredding”, and thus the recitation of “shredding” does not patentably distinguish the cited art.  Moreover, the claim can be construed to require only one of shredding, pulp grinding or/and homogenizing (CN104164468 teaches homogenizing).
Regarding claims 52-53, CN104164468 teaches use of fresh, low temperature-maintained or frozen tissue (p. 4, ¶¶ 6-14).
Regarding claims 54-55, CN104164468 teaches that any protease enzyme can be used including trypsinase, bromeline, papain, Sumizyme MP neutral protein egg, aspartic protease etc. (the elected species of “complex protease” is construed broadly to include any protease in view of the indefiniteness of the term, see 112(b) rejection above) (p. 5, 3rd to last ¶).
Regarding claim 58, CN104164468 teaches that the proteolysis step can be carried out for 2-24 hours, e.g. 8 hours, at a temperature of 42 °C (p. 5, 2nd to last ¶; Embodiments 1-3).
Regarding claim 60, CN104164468 teaches filtering the result of the enzymolysis step with a 0.2 micron filter followed by nanofiltration with a 400-500 dalton filter, and repeating the process 3-4 times with addition of additional buffer to desalinate the mixture and produce concentrated solution of 4-10% peptides (pp. 3 and 6, under membrane filtration step; Embodiments 1-3).  While CN104164468 does not teach the intermediate step of using a 4500-10000 dalton filter, CN104164468 teaches multiple filtrations with a filter in the same size range as the ultimate filter used in claim 60 and would thus produce essentially the same size range of peptides in the final product.  CN104164468 also fails to teach that the final volume is 1/5-1/50th the original volume, but CN104164468 teaches that the product is concentrated via the filtration steps and one of ordinary skill would recognize that any final degree of concentration/volume could be achieved via the repeated washing/filter steps.  As such, claim 60 is not patentably distinguishable from the teachings of CN104164468.
Claims 50-55 and 58-60 differ from CN104164468 in that CN104164468 does not teach using the elected species of tendon as the tissue source.
CN106319009 teaches a method of preparing bioactive collagen peptides from animal connective tissue using bovine tendon as a tissue source, wherein the method comprises substantially similar steps as those of CN104164468, including tissue acquisition, washing, homogenizing, adjusting pH, enzymolysis, filtration, nanofiltration, sterilizing/degerming and freeze-drying (p. 3-4; Embodiments 1-4).  CN106319009 teaches that tendon muscle is highly resilient and difficult to extract, and thus a more stringent acid hydrolysis step than in CN104164468 as well as an alkali hydrolysis step (p. 3, ¶ 1-10).
Banerjee evidences that proteolysis of bovine tendon yields ACE inhibitory peptides (i.e. peptides with the same activity as those produced in CN104164468) (Banerjee, under 2.1. Preparation of the hydrolysate and Abstract).
CN104195205 further evidences that a method substantially identical to that of CN104164468 can be used to produce ACE inhibitory peptides using a different connective tissue source (placental tissue in CN104195205 vs. cardiac tissue in CN104164468) (CN104195205, entire doc including Examples).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of CN104164468 to prepare bioactive collagen peptides with ACE inhibitory activity wherein the source tissue is bovine tendon as taught by CN106319009 because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use bovine tendon as the tissue source in the method of CN104164468 in order to, e.g., utilize additional portions of bovine waste materials/carcasses.  Using bovine tendon as the tissue source in the method of CN104164468 would have led to predictable results with a reasonable expectation of success because i) CN106319009 teaches making bioactive peptides from bovine tendon using a substantially similar method as in CN104164468 (to the extent that the resilience of tendon tissue would require modification of the method of CN104164468, it would have been obvious to modify the method to include the more stringent acid and alkali extraction steps taught by CN106319009); ii) Banerjee evidences that proteolysis of bovine tendon tissue yields peptides with the same ACE inhibitory activity as the peptides in CN104164468; and iii) CN104195205 evidences that a method substantially identical to that of CN104164468 can be used to produce ACE inhibitory peptides using a different connective tissue source.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657